Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00700-CR

                           Omar ADAME-MOLINA,
                                 Appellant

                                      v.
                                     The
                             The STATE of Texas,
                                   Appellee

           From the County Court at Law No. 6, Bexar County, Texas
                            Trial Court No. 2573
               Honorable Wayne A. Christian, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED November 19, 2014.


                                        _________________________________
                                        Sandee Bryan Marion, Justice